 

Exhibit 10.2

 



AMENDMENTS TO EQUITY COMPENSATION PLANS

 

WHEREAS, Fluidigm Corporation (the “Company”) sponsors and maintains the
Company’s 2011 Equity Incentive Plan (the “2011 Plan”), 2009 Equity Incentive
Plan (the “2009 Plan”), and 1999 Stock Option Plan (the “1999 Plan”) and the DVS
Sciences, Inc. 2010 Equity Incentive Plan (together with the 2011 Plan, the 2009
Plan, and the 1999 Plan, the “Plans”); and

 

WHEREAS, the Company wishes to amend the Plans to provide for a one-time-only
equity award exchange program, subject to the approval of the Company’s
stockholders at the Company’s 2017 annual meeting of stockholders (the “Annual
Meeting”) and effective as of the date of such approval (the “Effective Date”).

 

Subject to the approval of the Company’s stockholders at the Annual Meeting, the
Plans are hereby amended as of the Effective Date as follows:

 

1.       Amendment to Plans. Notwithstanding any contrary provision in any Plan,
if the Company’s stockholders approve the amendments to the Plans to permit the
one-time-only exchange program described in the proxy statement with respect to
the Annual Meeting under which certain outstanding options to purchase shares of
the Company’s common stock that were granted under the Plans may be surrendered
or cancelled at the election of the person holding such option in exchange for
Awards of Options or Restricted Stock Units (as such terms are defined in the
2011 Plan) under the 2011 Plan, as applicable (the “Exchange Program”) (such
approval, the “Stockholder Approval”), the Administrator (as defined in the
applicable Plan) of each Plan may provide for, and the Company may implement,
the Exchange Program within 12 months after the date of the Annual Meeting.

 

2.       Failure to Obtain Stockholder Approval. If the Stockholder Approval is
not obtained, then this Amendment to Equity Compensation shall become null and
void and shall immediately terminate.

 

3.       Effect of this Amendment. Except as expressly amended hereby, the Plans
shall continue in full force and effect in accordance with the provisions
thereof.

 

4.       Governing law. All issues concerning this Amendment to Equity
Compensation Plans shall be governed by and construed in accordance with the
laws of the State of California, without giving effect to any choice of law or
conflict of law provision or rule that would cause the application of the law of
any jurisdiction other than the State of California.

  



 

